Citation Nr: 0024416	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  95-27 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from May 1975 to May 
1979.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
San Juan, Puerto Rico (RO).


FINDINGS OF FACT

1.  There is no competent medical evidence to show that the 
appellant's current left knee disorder, to include patellar 
tendinitis, is related to service.  

2.  There is no medical evidence of record that the appellant 
currently has a left leg disorder.

3.  The appellant was treated for low back and left hip 
complaints during his period of active duty.

4.  Post-service medical records are shown to include 
diagnoses of left L4-L5-S1 radiculopathy, L5-S1 bulging disc.

5.  A private medical opinion indicates that the appellant's 
current lumbar back disorder is related to service.  



CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
left knee disorder and a left leg disorder are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a back 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  A veteran who submits a claim for benefits to the VA 
shall have the burden of offering sufficient evidence to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Id.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Id.  Finally, the veteran must offer 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Id.  Further, 
in determining whether a claim is well grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Left Knee Disorder

The appellant contends that he injured his left knee in 
service in 1978.  The service medical records indicate in 
February 1979, the appellant complained of left knee pain 5 
days following his participation in a 7-mile road march 
exercise.  A week later, the appellant indicated a decrease 
of left knee pain.  A medical examination dated in April 
1979, reported that the appellant's knees were clinically 
evaluated as normal.  The appellant did not complain of 
problems associated with his left knee at that time.  Two 
medical examination reports dated in 1985 and 1989, during 
the appellant's reservist duty, failed to mention left knee-
related problems or complaints.  

At a private medical record dated in February 1994, the 
appellant gave a history of having fallen from a helicopter 
in 1978; a diagnosis concerning the left knee was not 
supplied.  Several other private medical records have been 
associated with the record; however, review of these records 
fails to show that the appellant either complained of, or was 
treated for, left knee difficulties.  

A VA examination was conducted in January 1995, revealed no 
left knee swelling.  Medial and lateral instability of the 
left knee was not demonstrated upon valgus and varus stress 
testing.  Neither anterior drawer nor posterior instability 
of the left knee was shown.  Crepitus of the left knee, as 
well as positive patellar grinding, was found.  Range of 
motion was flexion to 140 degrees and extension to zero 
degrees.  Diminished left knee muscle strength was noted by 
the examiner.  X-rays of the left knee in January 1995, were 
normal.  The diagnoses included left knee patellar 
tendinitis.

The appellant testified at a personal hearing before the RO 
in August 1995, that he did not have a left knee condition 
prior to his service enlistment.  He added that he hurt his 
left knee as a result of jumping from a landing helicopter 
during training exercises, from a height of approximately 3 
to 4 feet, while carrying a M-90 weapon.  The appellant's 
statements describing an injury are competent evidence.  
However, when the determinative issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence is required to establish a well-grounded claim.  Lay 
assertions of medical causation or diagnosis, cannot 
constitute evidence to render a claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this regard the service medical records reflect two 
clinical findings concerning the left knee pain; however, a 
left knee disorder was not diagnosed in service.  Examination 
of the left knee was normal at the time of the appellant's 
service separation.  The first clinical evidence of a left 
knee disability subsequent to service discharge was in 
January 1995, more than 20 years following service.  At that 
time a VA physician diagnosed left knee patellar tendinitis.  
However, the examiner did not indicated that this disorder 
was related to the appellant's period of service or to any 
incident therein.  

There is no medical evidence of record which establishes a 
link between the appellant's current left knee disorder and 
his period of active duty.  Accordingly, the claim is not 
well grounded and must be denied.  

Left Leg Disorder

As noted above, in order for a claim to be well grounded, 
there must be  medical evidence of a current disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Although left leg 
pain has been documented by the medical evidence of record, 
the Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  As left leg disorder has not been shown by 
the medical evidence of record, the appellant's claim of 
entitlement to service connection for a left leg disorder is 
not well grounded and must be denied.   

Back Disorder

The appellant claims that he fell from a helicopter in 1978 
during his period of service.  While the review of his 
service medical records does not include a reference to this 
claimed inservice accident, the medical records do show that 
the appellant was treated on several occasions for low back-
related complaints in 1978 and 1979.  Additionally, a 
February 1979 treatment record shows that the appellant 
complained of left hip pain.  

A February 1994 VA medical record shows that the appellant 
reported back and left leg pain.  A private medical record, 
dated in February 1994, reports that the appellant had 
"lumbalgia" (sic) and questionable left lumbosacral 
radiculopathy, cause unknown.  Another private medical record 
indicated that the appellant had recurrent pain and spasm of 
the lumbar region since he fell from a helicopter in 1978.  

At a VA examination in January 1995, the appellant indicated 
that he fell from a helicopter and sustained back trauma.  He 
complained of low back pain, with radiating pain into the 
left leg and associated numbness and weakness of the left 
leg.  Left L4-L5-S1 radiculopathy and L5-S1 bulging disc was 
confirmed by private computerized tomography scan findings.  
A March 1995 private medical record indicated that the 
appellant had lumbar spine degenerative disease.  

As the appellant has a current back disorder that have been 
related to an incident in service, the Board finds the 
appellant's claim for service connection for a back disorder 
is well grounded and VA has a duty to assist the appellant in 
developing facts pertinent to the claims.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  


ORDER

Entitlement to service connection for a left knee disorder 
and a left leg disorder is denied.  The appellant's claim of 
entitlement to service connection for a back disorder is well 
grounded, and to that extent only, the appeal is granted.


REMAND

The Board believes that additional development of the 
evidence is necessary prior to its adjudication of the claim 
of entitlement to service connection for a back disorder.  
The appellant has reported that he has been treated for his 
back disorder since his service discharge to the present.  
However, there are no treatment records subsequent to 
September 1995.  The Board is of the opinion that an attempt 
should be made to obtain all available treatment records, 
both private and VA, dated from September 1995 to the 
present.  

In addition, the Board notes that a private physician 
indicated that the appellant had recurrent pain and spasm of 
the lumbar region since he fell from a helicopter in 1978, 
did not provide a basis for that opinion.  In view of the 
foregoing, this case is REMANDED for the following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to September 
1995, should be obtained and associated 
with the claims file.  To the extent that 
any pertinent records are not available, 
the documentation of the RO's efforts to 
obtain this information should be 
included in the claims file.

2.  After the appropriate signed release 
form has been obtained, the RO should 
request all pertinent clinical data and 
medical literature upon which J. R. Pales 
Aguilo, M.D., based his February 1994 
opinion that the appellant had recurrent 
pain and spasm of the lumbar region since 
he fell from a helicopter in service.  
Accordingly, all pertinent examination 
and treatment records regarding the 
appellant from Dr. Pales should be 
obtained and associated with the claims 
file.

3.  Thereafter, the appellant should be 
scheduled for a VA examination.  All 
indicated testing and studies should be 
undertaken.  If a current back disorder 
is found, the examiner should comment on 
the etiology of such disorder and whether 
it is related to the appellant's active 
military service, or any incident 
therein.  Any inconsistencies between the 
findings of the examiner and medical 
records in the claims file should be 
explained.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study and the 
examination report should reflect that 
such a review was made.  

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should then readjudicate the 
appellant's claim for entitlement to 
service connection for a back disorder.  
In the event the benefit sought remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the appeal 
should be returned to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the appellant until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 


